Citation Nr: 1413224	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon



THE ISSUE

Whether an overpayment of $18,283.00 of pension benefits was properly created.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from June 1964 to May 1966.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a decision by the Committee on Waivers and Compromises in St. Paul, Minnesota, which discontinued the Veteran's non-service-connected pension benefits, beginning from April 1, 2008, based upon a change in income due to receipt of social security benefits.  A videoconference hearing before the undersigned was held in April 2012.  


FINDINGS OF FACT

1.  In February 2002, the Veteran was awarded VA non-service connected pension benefits effective September 1, 2001.  

2.  Letters from VA, including one issued in April 2008, informed the Veteran that there was an obligation to report changes in income immediately, and that a failure to do so could result in an overpayment of benefits which would have to be repaid.  

3.  A data match with the SSA in August 2009, showed that the Veteran was awarded monthly SSA benefits from February 1, 2008, which resulted in a countable annual income that exceeded the maximum amount allowable under VA regulations for receipt of non-service connected pension benefits.  

4.  An overpayment of $18,283.00 was properly created as a result of the Veteran's concurrent receipt of disability benefits from the Social Security Administration (SSA) and VA pension.  



CONCLUSION OF LAW

An overpayment of improved disability pension benefits in the calculated amount of $18,283 was properly created.  38 U.S.C.A. §§ 5107, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations had been satisfied under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, the United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the appellant is not applicable to cases pertaining to waiver requests.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) (upheld in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007)).  This is so because the provisions relevant to this issue are found in Chapter 53 of Title 38 of the United States Code, which contains its own notice provisions.  Id.  The Court has also held that where the law, and not the underlying facts or development of facts are dispositive in a claim, VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); see also, VAOGCPREC5-2004 (June 23, 2004).  

Laws & Regulations

The law authorizes the payment of non-service connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2013).  Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  38 U.S.C.A. §§ 1521; 38 C.F.R. § 3.3(a) (2013).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b) (2013).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2013).  Social Security Administration benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  

Pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse, and the veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 U.S.C. § 1522(a); 38 C.F.R. § 3.274(a).  

A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect his entitlement to receive the benefit being paid.  38 U.S.C.A. § 1506(3) (West 2002); 38 C.F.R. §§ 3.277, 3.652 (2013).  

Factual Background & Analysis

The Veteran contends, in essence, that while the Committee on Waivers and Compromises subsequently granted him a waiver of his overpayment of non-service connected pension benefits, he does not believe that he owed the debt to begin with.  In his notice of disagreement, he asserted that the income he received from SSA in 2008 was less than the maximum annual allowable rate by VA, and was only a few dollars more than the maximum allowable rate in 2009, which amounted to about $3.00 a day more than allowed.  At a DRO conference hearing in October 2010, the Veteran asserted that he contacted VA by phone and advised the RO that he was granted SSA benefits and was told that everything would be taken care of and that nothing more was required.  He said that he set aside his VA pension money for several months, and figured that it was ok to use it when he didn't hear anything more from the VA.  

The following facts in this case are not in dispute.  The Veteran was granted non-service connected VA pension benefits by the RO in February 2002; effective from September 1, 2001.  At that time, the Veteran was informed that he was responsible to report any changes in his income, such as, receipt of SSA benefits, any reduction in his medical expenses, and any change of address or phone number.  The record showed that the Veteran was also sent periodic reminders of his responsibility to advise VA of any such changes.  See, i.e., April 2008 VA letter.  

By letter dated in August 2009, the RO advised the Veteran that a data match with the SSA showed that he qualified for SSA disability in February 2008, and that the amount of his countable annual income from SSA exceeded the maximum allowable rate for VA pension.  Therefore, the RO proposed to terminate his VA pension benefits.  The Veteran was also advised that if he disagreed with the proposed reduction or that the information concerning his SSA income was incorrect, he should send a copy of his SSA award letter or an explanation to the RO within 60 days.  The evidentiary record does not show that the Veteran submitted any additional information or contacted VA within 60 days of the proposed reduction letter.  

By letter dated in November 2009, the RO notified the Veteran that his VA pension benefits had been terminated, effective from April 1, 2008.  The Veteran was subsequently advised that his receipt of SSA income resulted in an overpayment of VA pension benefits in the amount of $18,293.  

The evidentiary record showed that the Veteran faxed a notice of disagreement and additional information to the RO on December 8, 2009, and that he followed that up with a certified letter containing the same information that was received at the RO on December 14, 2009.  

In this case, while the Committee on Waivers and Compromises granted the Veteran a waiver of his overpayment of non-service connected pension benefits in November 2010, the Veteran testified that he did not believe that he was responsible for the overpayment and wished to continue his appeal as to the validity of the debt.  

Concerning the Veteran's assertions at the DRO hearing that he advised the RO that he was planning to file for SSA benefits, and contacted them again after he was awarded SSA benefits, at which time he was advised that everything would be taken care of and that nothing more was needed from him, there is no record that the Veteran ever contacted VA from the time he was awarded VA pension in 2002, until receipt of his notice of disagreement in 2009.  Further, the Board notes that the Veteran made no mention of his alleged contact with VA in his notice of disagreement, received in December 2009.  Rather, he asserted that the amount of his SSA income did not exceed the maximum rate for 2008, and that his SSA income for 2009 was only marginally over the maximum rate which was "hardly a windfall overpayment."  That the Veteran would submit a five page argument (NOD) extolling the reasons why he believed that there was no overpayment, but never mention that he had contacted VA previously, and reported his SSA income, raises serious doubts as to his later allegations.  

Moreover, the Board notes that in his NOD, the Veteran included a copy of a VA Eligibility Verification Report (EVR) letter, dated in December 2008, that informed him that he would not receive an EVR form for that year because "[p]eople with no income (other than their VA pension) do not have to complete an EVR.  You won't have to fill out the form unless your situation changes."  The letter included examples of reportable income, and reminded him of his responsibility to notify VA immediately, of any changes.  Thus, at the very least, the Veteran was on notice as of December 2008, that VA was unaware that he was in receipt of SSA benefits.  The Veteran's failure to notify VA that he was receiving SSA benefits subsequent to the December 2008 letter, resulted in an overpayment of pension benefits.  Accordingly, the Board finds that the circumstances leading up to the creation of the overpayment was valid.  



ORDER

The overpayment of VA pension benefits in the amount of $18,283 was properly created.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


